Dwight, J.:
The decision of the Special Term was quite as favorable to the plaintiff as the law of the case permitted, and the principles of natural justice invoked by the plaintiff required no further concession to his demand. He is relieved from his proportionate share of the sum by which the charge of the commissioners was reduced, although that reduction was procured in proceedings to which he was not a party and to which he lent no aid.
His further demand is that he shall be relieved from interest on his entire assessment up to the time of the reduction thus gratuitously awarded to him. This demand is certainly not supported by any principle of law or of natural justice. Interest is awarded as damages for non-payment of the assessment, made and confirmed against the plaintiff, from the date of the confirmation. Those damages had been accruing for a period of eight or ten years when the defendant procured a reduction of the total assessment, which, upon the equitable principle adopted in the decision at Special Term, is made to inure pro rata to the benefit of the plaintiff. But upon no principle can this reduction affect the interest by way of damages, which had accrued upon that portion of the assessment which still continues chargeable against the plaintiff. The most that can be granted him, is to reduce his assessment by his proportionate share of the reduction on the total assessment, and to permit the assessment thus reduced to stand against him as of the date of the original confirmation. And such is the decision of the Special Term.
The plaintiff’s tender was of course of no avail to stop interest, because it did not include interest on the reduced assessment which had accrued.
The judgment appealed from must be affirmed.
Davis, P. J., and Brady, J., concurred.
Judgment affirmed.